Title: From Thomas Jefferson to John Barnes, 19 June 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello June 19. 96.
                    
                    I wrote you May 22. advising you of a draught for 100.D. payable to Saml. Howell junr. & Co. The present serves to cover a power of attorney to recieve about 300.D. July 1. from the bank of the US. and to advise you that I have this day drawn on you for 300.D. payable to Samuel Howell & Co. July 2. which be pleased to honor on account of Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                